IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


STATE OF WASHINGTON,                           )         No. 79442-6-I
                                               )
                    Respondent,                )         DIVISION ONE
                                               )
             v.                                )         UNPUBLISHED OPINION
                                               )
KEVIN WAYNE BREWER,                            )
                                               )
                    Appellant.                 )
                                               )


       ANDRUS, A.C.J. — Kevin Wayne Brewer appeals his conviction for vehicular

homicide arising out of the death of a bicyclist. He contends the trial court erred in

admitting evidence of a corrective lens restriction on his driver’s license and

demonstrative evidence reconstructing the incident. He further contends there

was insufficient evidence to support his conviction because the State failed to show

he acted with disregard for the safety of others. Finally, he argues the trial court

erred twice at sentencing; first, by considering facts outside the record for the

purpose of sentencing and second, by ordering him to pay discretionary legal

financial obligations (LFOs) without first inquiring after his ability to pay them.

       We affirm Brewer’s conviction, but remand for the sentencing court to make

an individualized inquiry into Brewer’s ability to pay discretionary LFOs and for the
No. 79442-6-I/2


court to determine the effect, if any, of the Supreme Court’s decision in State v.

Blake, __ Wn.2d __, 2021 WL 72832 (Feb. 25, 2021). 1

                                             FACTS

        Shortly after 4 p.m. on September 21, 2016, Derek Blaylock was bicycling

from the Northgate Transit Center in Seattle, Washington, to his son’s elementary

school. He was traveling southbound on First Avenue Northeast and was wearing

a bright yellow cycling jersey, a black backpack and his helmet. The skies were

clear and the weather was sunny.

        Kevin Brewer was likewise traveling southbound on First Avenue Northeast,

driving his Ford F-350 pickup truck home from the store. Brewer stopped at the

traffic light at the intersection of First Avenue Northeast and Northeast 100th

Street. When the light turned green, his truck did not move. After waiting for a

long pause, the driver directly behind Brewer, Rachel Hagmann, honked her horn.

After another short delay, Brewer began to drive again.

        As Brewer caught up to Blaylock, his truck drifted or swerved to the right.

Brewer crossed over the fog line and a three-foot wide shoulder and then drove

the right front and rear wheels of his truck up onto a jersey barrier 2 running parallel

to the roadway. From the visible damage on the jersey barrier, officers estimated

Brewer’s truck traveled at least 15 inches up the 30-inch tall jersey barrier, creating

a 13 degree tilt and a 23 percent slope for the vehicle.


1
  On March 1, 2021, Brewer filed a motion for leave to add an assignment of error relating to his
criminal history score based on Blake and to file supplemental briefing on the issue. We see no
need for supplemental briefing and will remand the case for resentencing. We therefore deny
Brewer’s motion.
2
  The jersey barriers in that location were 12.5 feet long, 30 inches high, and set along the road to
keep cars from leaving the roadway and to protect construction activities on the other side of the
barriers.

                                               -2-
No. 79442-6-I/3


       As Brewer drove up the barrier, he struck Blaylock, pinning his body and

bicycle between the right side of the truck and the concrete barrier. At some point,

Blaylock was dislodged from his bicycle and fell to the pavement. Witnesses

testified the truck then “crashed down, and it wiggled back and forth.” Investigating

officers testified that this movement occurred when Brewer’s right rear truck tire

ran over Blaylock’s body.      Blaylock died of blunt force injuries to his trunk and

extremities.

       Brewer did not stop despite Hagmann honking her horn again to get his

attention. Witnesses testified that Brewer drove away erratically, speeding up and

slowing down about three or four times. Brewer drove several blocks to his home

on First Avenue Northeast, where he parked his truck in his driveway. Claudine

Fisher, who was driving in the opposite direction on First Avenue Northeast, toward

the collision, testified that Brewer turned so sharply in front of her into his driveway

that she nearly “T-boned” the truck.

       Hagmann followed Brewer to his home and approached him as he got out

of his truck. Brewer told her that he was okay, to which she replied, “the guy you

hit isn’t.” When Hagmann told him he had hit a bicyclist, Brewer walked back to

the scene of the accident.

       Officer Jordan Wallace, the first officer to arrive at the scene, interviewed

witnesses and Brewer. When Brewer identified himself as the driver involved in

the accident, Officer Wallace asked to see his driver’s license, proof of insurance,

and vehicle registration. Brewer gave the officer his driver’s license and walked

back to his truck to retrieve the other documents.



                                         -3-
No. 79442-6-I/4


      Officer Wallace gave Brewer’s license to Drug Recognition Expert (DRE)

Detective Michael Lewis, who arrived on scene to interview Brewer. Detective

Lewis noticed the license had a restriction requiring Brewer to wear corrective

lenses when operating a motor vehicle. When Detective Lewis asked Brewer

about the restriction, Brewer responded that “he used to wear contacts, but he now

wears glasses, but that he only wore them at night to drive.”

      Detective Lewis testified that during his interview with Brewer, he was lucid,

responded appropriately to his questions, and was not “suffering from any sort of

altered mental status.” After running several field sobriety tests, Detective Lewis

concluded that Brewer was not impaired by drugs or alcohol at that time.

      The State charged Brewer with vehicular homicide pursuant to RCW

46.61.520(1)(c) and felony hit and run pursuant to RCW 46.52.020(1), (4)(a). The

jury convicted Brewer of vehicular homicide but was unable to reach a verdict on

the felony hit and run charge. Based on his offender score of six, Brewer’s

standard sentencing range was 57-75 months of imprisonment.              The court

imposed a high-end sentence of 75 months and ordered Brewer to pay $472.50 in

court costs and a $50 fine pursuant to RCW 46.64.055(1).

                                    ANALYSIS

      Brewer raises five issues in this appeal. First, he challenges, as hearsay,

evidence that his driver’s license contains a restriction requiring him to wear

corrective lenses while driving. Second, he argues the court erred in admitting

demonstrative     “time   and   distance   analysis”   evidence,   contending   the

reconstruction was substantially dissimilar from the accident. Third, he maintains



                                       -4-
No. 79442-6-I/5


the State failed to prove he acted with disregard for the safety of others, an element

of the crime of vehicular homicide. Fourth, he maintains the trial court improperly

relied on Brewer’s drug addiction, information that was never admitted,

acknowledged, or proved when determining his sentence. Finally, he asserts the

court erred when it ordered him to pay discretionary legal financial obligations

without first engaging in an independent inquiry to determine his ability to pay the

discretionary fees. We address each of these arguments in turn.

A. Hearsay Evidence

       Brewer argues the trial court erred in admitting evidence of the corrective

lens restriction on his driver’s license. He contends the Department of Licensing

(DOL) requirement that he wear corrective lenses when driving, as indicated on

his driver’s license, renders the license inadmissible as a public record under RCW

5.44.040 because the restriction is not factual, but involves the exercise of

judgment or discretion.

       We review a trial court’s interpretation of an evidentiary rule de novo as a

question of law and review the decision to admit evidence for an abuse of

discretion. State v. Gunderson, 181 Wn.2d 916, 921-22, 337 P.3d 1090 (2014).

An abuse of discretion occurs when a trial court’s decision is manifestly

unreasonable or based on untenable grounds or reasons, such as a

misconstruction of a rule. Id. at 922.

       “Hearsay” is an out-of-court statement “offered in evidence to prove the truth

of the matter asserted.” ER 801(c). Hearsay is inadmissible unless an exception

applies. ER 802. One such exception is set out in former RCW 5.44.040 (1991).



                                         -5-
No. 79442-6-I/6


State v. Monson, 113 Wn.2d 833, 837, 784 P.2d 485 (1989). This public records

statute provides: 3

        Copies of all records and documents on record or on file in the offices
        of the various departments of the United States and of this state . .
        .when duly certified by the respective officers having by the law of
        custody thereof . . . shall be admitted in evidence in the court of this
        state.

Our Supreme Court has held that not every public record is automatically

admissible:

        In order to be admissible, a report or document prepared by a public
        official must contain facts and not conclusions involving the exercise
        of judgment or discretion or the expression of opinion. The subject
        matter must relate to facts which are of a public nature, it must be
        retained for the benefit of the public and there must be express
        statutory authority to compile the report.

Id. at 839 (quoting Steel v. Johnson, 9 Wn.2d 347, 358, 115 P.2d 145 (1941)).

        This court has previously held that a certified copy of a defendant’s driver’s

license is admissible as a public record because it is “prepared by a public official

and contains facts of a public nature” and “does not contain conclusions involving

the exercise of judgment or discretion or the expression of opinion.” State v.

Bajardi, 3 Wn. App. 2d 726, 731-32, 418 P.3d 164 (2018). Brewer maintains

Bajardi is distinguishable because the defendant there challenged the admissibility

of a photograph on her driver’s license, offered to establish the defendant’s

identity, and did not challenge a government-imposed restriction on driving

privileges.




3
  RCW 5.44.040 was amended in 2019 to extend the exception to documents on record with any
federally recognized Indian tribe. LAWS OF 2019, ch. 39, § 2. It also changed the verb phrase from
“shall be admitted” to “must be admitted.” Id. These changes do not affect the analysis here.

                                              -6-
No. 79442-6-I/7


        Although we agree this case is different than the issue presented in Bajardi,

we nevertheless conclude that a DOL license restriction falls within the scope of

RCW 5.44.040 and is admissible because the information meets the Monson test.

The restriction is factual in nature, is maintained for the benefit of the public, and

is imposed pursuant to DOL’s express statutory authority.

        First, the DOL has express statutory authority to set driving privilege

restrictions. Under RCW 46.01.040(12), the DOL has the authority to regulate the

issuance of driver’s licenses under chapter 46.20 RCW. Anyone applying for a

new or renewed license “must successfully pass a driver licensing examination to

qualify for a driver’s license.”         RCW 46.20.120.           The director of the DOL is

authorized to prescribe the content of the licensing examination, which “shall

include . . . a test of the applicant’s eyesight and ability to see, understand, and

follow highway signs regulating, warning, and directing traffic.”                               RCW

46.20.130(1)(a) (emphasis added); WAC 308-104-010(1). If the department has

reason to believe that a person has a physical condition that may impact their

ability to safely drive a motor vehicle, “the department may . . . issue a restricted

driver’s license to the person.” RCW 46.20.041(2)(c). WAC 308-104-010 details

the vision standards required for an applicant to obtain a license. To obtain a

license, an applicant must demonstrate visual acuity no worse than 20/40 Snellen 4

for both eyes, either corrected or uncorrected. The DOL thus has the authority to




4
 “The first number in the familiar ‘Snellen score’ for visual acuity refers to the distance between the
viewer and the visual target, typically 20 feet. The second number corresponds to the distance at
which a person with normal eyesight could distinguish letters of the size that the viewer can
distinguish at 20 feet.” Fey v. State, 174 Wn. App. 435, 442 n.2, 300 P.3d 435 (2013).


                                                -7-
No. 79442-6-I/8


impose a corrective lens restriction on any driver whose visual acuity does not

meet this test requirement uncorrected.

       Second, the DOL maintains information regarding a driver’s need for

corrective lenses for the benefit of the public. Under RCW 46.20.041(2)(c)(iii),

DOL restrictions are permissible when “determined by the department to be

appropriate to assure the licensee’s safe operation of a motor vehicle.” Operating

a motor vehicle in violation of restrictions imposed in a restricted license constitutes

a traffic violation. RCW 46.20.041(5). See also WAC 308-104-160(52) (violating

any license restriction defined by RCW 46.20.041 constitutes a moving violation).

       Finally, a license restriction relating to a driver’s visual acuity is a fact “of a

public nature.” Although the Federal Driver’s Privacy Protection Act, of 1994, 18

U.S.C. § 2721(a) prohibits a state department of motor vehicles from publicly

disclosing “personal information,” defined in 18 U.S.C. § 2725(3) to include medical

or disability information, a disclosure is authorized by law enforcement in carrying

out its functions, or “in connection with matters of motor vehicle or driver safety or

theft.” 18 U.S.C. § 2721(b)(1), (2). The public has an interest in having such

driving restriction information available when driver safety is at issue. Here, the

police asked Brewer about the restriction on his driver’s license because he was

involved in a fatal driving accident and as a part of an investigation into Brewer’s

criminal culpability for the death. Brewer’s license restriction is, in this context, a

fact of “a public nature.”

       Brewer contends the corrective lens restriction merely reflects the opinion

of an unidentified DOL employee who has the discretion to impose the restriction



                                          -8-
No. 79442-6-I/9


when they, in their opinion, believe the driver’s visual acuity does not meet state

standards. He argues this fact renders the driver’s license inadmissible. To

support this contention, Brewer analogizes his case to Brundridge v. Fluor Fed.

Servs., Inc., 164 Wn.2d 432, 191 P.3d 879 (2008). We do not find this argument

persuasive.

       In Brundridge, a group of industrial pipe fitters filed a complaint against their

employer with the United States Department of Labor Occupational Safety and

Health Administration (OSHA). Id. at 438. In a subsequent lawsuit, the trial court

admitted a redacted version of the report OSHA had generated as part of their

investigation. Id. at 449. On appeal, our Supreme Court held that the trial court

erred in admitting the report. Id. at 452. While the investigator’s conclusions had

been redacted, the court reasoned the “facts” left in the report “contained a residue

of ‘judgment’ or ‘opinion’ because where individuals disagreed on the facts, the

investigator necessarily chose whose version of a particular ‘fact’ to accept.” Id.

at 451.

       This case is not analogous. Brundridge involved a traditional application of

discretion, where an official generating an investigative report had to weigh and

choose the information that official included. This case, by contrast, involves a test

that is mechanical in nature. See State v. Zektzer, 13 Wn. App. 24, 30, 533 P.2d

399 (1975) (concluding “[v]isual acuity is tested mechanically.”)         There is no

evidence that the results of the vision exam are the result of any “discretionary”

determination of a DOL employee. If the test is performed properly, the results

should be the same regardless of who administers it. Thus, the corrective lens



                                         -9-
No. 79442-6-I/10


restriction is more akin to a statement of fact than the expression of opinion. The

presence of a restriction on a driver’s license indicates only that the holder of the

license has a visual acuity of less than 20/40 Snellen uncorrected.

        The DOL requirement that Brewer wear corrective lenses when driving, as

indicated on his driver’s license, does not involve an exercise of judgment or

discretion and evidence of the restriction on Brewer’s driver’s license was

admissible as a public record under RCW 5.44.040. 5

B. Demonstrative Evidence

        Brewer next argues the trial court abused its discretion in admitting the

State’s “time and distance” analysis because substantial differences existed

between the actual accident and the accident reconstruction. We see no abuse of

discretion here.

        “The use of demonstrative evidence is encouraged when it accurately

illustrates facts sought to be proved.” State v. Finch, 137 Wn.2d 792, 816, 975

P.2d 967 (1999). Demonstrative evidence is permitted “if the experiment was

conducted under substantially similar conditions as the event at issue.” Id. (citing

Jenkins v. Snohomish County Pub. Util. Dist. No. 1, 105 Wn.2d 99, 107, 713 P.2d




5
  Brewer also argues that, even if the driver’s license itself is admissible under RCW 5.44.040, the
restriction might be based on the conclusion of a third-party health care provider and thus may be
double hearsay. App. Br. at 32. However, a defendant may not remain silent as to a claimed
evidentiary error during trial and then later, for the first time on appeal, urge objections not raised
below. State v. Guloy, 104 Wn.2d 412, 421, 705 P.2d 1182 (1985). Brewer did not claim below
that the corrective lens restriction was based on hearsay statements made to the DOL by a third
party, nor did he cite to ER 805 or suggest the contents of the driver’s license contained double
hearsay. An objection to the admission of evidence based on one evidentiary rule is insufficient to
preserve appellate review under a different evidentiary rule. State v. Kendrick, 47 Wn. App. 620,
634, 736 P.2d 1079 (1987); State v. Jordan, 39 Wn. App. 530, 539-40, 694 P.2d 47 (1985). Brewer
failed to preserve this issue for appeal.


                                                - 10 -
No. 79442-6-I/11


79 (1986)). Additionally, the evidence sought to be admitted must be relevant.

Finch, 137 Wn.2d at 816. Courts should refuse to admit such evidence if it is likely

to confuse the jury, raises collateral issues, or is more prejudicial than probative.

Jenkins, 105 Wn.2d at 107.

       The trial court has discretion to determine whether the similarity is sufficient

and, thus, whether the demonstrative evidence is admissible. Id. If the evidence

is admitted, any dissimilarity goes to the weight of the evidence. Id. We review

the trial court's evidentiary ruling for abuse of discretion and will only disturb the

ruling if it is manifestly unreasonable or based on untenable grounds. In re Pers.

Restraint of Duncan, 167 Wn.2d 398, 402, 219 P.3d 666 (2009). A ruling is

manifestly unreasonable if it “‘adopts a view that no reasonable person would

take.’” Id. (quoting Mayer v. Sto Indus., Inc., 156 Wn.2d 677, 132 P.3d 115 (2006)).

       At trial, Detective Thomas Bacon, a member of the Seattle Police

Department Traffic Collision Investigation Squad, testified that he was assigned to

investigate, analyze and form conclusions as to how the collision occurred. He

examined the scene of the collision, the jersey barriers, the physical evidence from

the scene, and Brewer’s truck. He took photographs and generated a 3-D map of

the scene. He concluded from his investigation that Brewer came into contact with

the cyclist at the right front corner of the F-350 truck.

       The State introduced demonstrative evidence of a “time and distance

experiment” Detective Bacon conducted to show the relative distance between

Brewer’s truck and Blaylock’s bicycle as they both travelled southbound on First

Avenue. Detective Bacon testified that this experiment assumed the truck was



                                         - 11 -
No. 79442-6-I/12


traveling twenty-five miles per hour and the bicyclist was traveling between eight

and twelve miles per hour. The detective used these assumptions to calculate

each parties’ location at various points, working back in time from the point of

impact. At each time interval, the detective took photographs from the calculated

position of Brewer’s truck as compared to the calculated position of a stand-in

bicyclist. Detective Bacon took the photographs from the height of the midpoint of

the windshield of Brewer’s truck, where he estimated the driver’s head would have

been. Detective Bacon testified his experiment was not an exact replication of

what Brewer would have seen on the day of the accident. But based on his

assessment of the respective locations of the truck and the bicycle, Detective

Bacon concluded Blaylock would have been in front of Brewer and visible for at

least twenty-nine seconds leading up to impact.

       From the evidence Detective Bacon collected and the time and distance

analysis he performed, he opined that “whatever was going on inside of that truck,

that driver was not paying attention to what he was doing. [There] was some form

of extreme distraction that resulted in this type of driving behavior.”

       Brewer objected to Detective Bacon’s accident reconstruction testimony

and photographs, arguing the reconstruction was substantially different than the

scene of the accident. In overruling the objection, the trial court compared the

photographs Detective Bacon took at the scene on the day of the collision to the

photographs taken during the reconstruction and found them to be not “terribly

different,” and certainly not different enough to be excluded as misleading. It

concluded a jury instruction could cure the fact that the reconstruction occurred in



                                        - 12 -
No. 79442-6-I/13


the morning versus the afternoon, when the accident occurred, and the jury would

be instructed it was free to accept or reject any expert opinion.

        Brewer reiterates his challenge to the admissibility of Detective Bacon’s

time and distance analysis on appeal. 6               He contends that Detective Bacon’s

decision to take photos at the height of the midpoint of the driver’s window, rather

than from inside a comparable truck, did not account for Brewer’s actual eye height

or any blind spots caused by his front pillar. He also argues that because Detective

Bacon took photos during the reconstruction in the morning, rather than late

afternoon at the same time as the collision, these photos depicted different lighting

conditions. These differences, he maintains, rendered the evidence “completely

untethered” from what Brewer would have actually perceived that day.

        Brewer relies on State v. Hunter, 152 Wn. App. 30, 216 P.3d 421 (2009), to

support the contention that these differences were so significant that the evidence

“fail[ed] to meet its purpose.” In Hunter, the key issue was whether the defendant,

on trial for murder, intended to shoot the victim or whether the gun in his hands

went off accidentally. Id. at 33. At trial, the State introduced a demonstrative

trigger pull measuring device developed by a former Washington State Crime Lab

employee which he claimed demonstrated the feel of pulling the trigger on Hunter’s

gun.   Id. at 34.     The record revealed that there were substantial differences



6
  Brewer also contends the demonstrative evidence was “based on unfounded assumptions.” For
this he relies on State v. Hultenschmidt, 125 Wn. App. 259, 102 P.3d 192 (2004). In that case, we
upheld a trial court’s decision to exclude a defendant’s demonstrative evidence because the
evidence admittedly depicted events that never occurred. Hultenschmidt is thus not analogous.
Moreover, Brewer did not argue below that Detective Bacon’s assumptions were so speculative as
to warrant the exclusion of the demonstrative evidence. He moved to exclude the evidence solely
because the experiment was not conducted under similar conditions. He has not preserved this
issue for appeal.

                                             - 13 -
No. 79442-6-I/14


between this measuring device and Hunter’s weapon, including the physical

dimensions of the reach, the width of the trigger, and the way in which the trigger

moved, all of which impacted “perceived trigger pull.” Id. at 41-42. The trial court

admitted the device as evidence and allowed each juror to step down and pull the

trigger measuring device one by one. Id. at 36, 42.

       On appeal, this court held the trial court abused its discretion in admitting

the evidence because the device was not substantially similar to the firearm

actually used in the shooting. Id. at 42. The court explained the “trigger pull device

gave the jurors an improper understanding of the amount of pressure needed to

pull the trigger on Hunter's firearm, undermining Hunter's theory that he

accidentally pulled the trigger.” Id.

       The State in turn relies on Finch to argue that any dissimilarities between

conditions on the day of the accident and on the day Detective Bacon conducted

his analysis could be adequately addressed through cross examination. In that

case, Finch was convicted of murder after he fired a gun from inside a residence,

killing a sheriff’s deputy standing outside. Finch, 137 Wn.2d at 803. To prove

Finch’s actions were premeditated and intentional, officers conducted an

experiment to determine how visible the deputy would have been from the window

through which Finch had fired his gun. Id. at 804. Investigators placed officers in

the same position they were standing at the scene on the night of the shooting and

attempted to recreate the same lighting conditions. Id. They then used a video

camera to record what could be seen from the bedroom window. Id. The trial court

admitted the evidence and ruled that any differences in the conditions portrayed



                                        - 14 -
No. 79442-6-I/15


and those on the night of the crime went to the weight of the evidence and could

be addressed through cross examination. Id. at 815.

       The Supreme Court affirmed, holding that the demonstrative evidence was

created in conditions substantially similar to those on the night in question and that

Finch had been able to address any differences during questioning. Id. at 818. It

further concluded that, because the video did not purport to be a reenactment of

the event, the probative value of the evidence was not outweighed by prejudice to

the defendant. Id.

       This case is more analogous to Finch than to Hunter. First, the differences

on which Brewer relies–the height of the camera, the time of day, and the location

from which photographs were taken–are similar to the differences rejected by the

Supreme Court in Finch as insufficient to exclude the demonstrative evidence.

Detective Bacon explained all of the differences to the jury and they were easily

ascertainable by the jury who had photos and videos of the day of the accident

with which to compare the demonstrative evidence. Second, unlike in Hunter, the

jurors did not become participants in the demonstration and the State did not ask

jurors to base their decision on how they felt when engaging in the same conduct

as the defendant. Because perception of the pressure needed to pull a trigger is

so variable depending on the person actually pulling the trigger, the jurors’

perceptions of their own experience would not have replicated Hunter’s own

experience.

       Here, as in Finch, the photos and testimony regarding the demonstration

were intended to help the jury visualize what Brewer, not the jurors, could have



                                        - 15 -
No. 79442-6-I/16


seen through his truck window and to understand the relative positions of the truck

and the bicycle as they approached the point of impact. Detective Bacon clearly

testified that the reconstruction did not purport to reenact the events of the

accident. He explained to the jury that he had to make certain assumptions in

estimating the relative positions and speeds of the truck and bicycle at any given

point in time. Jurors could ascertain some differences between the scene on the

day of the accident and the day of the reconstruction with their own eyes. The

court admitted numerous photos of the scene taken the day of the accident, as

well as a video taken only moments after the accident occurred.             During

questioning, Detective Bacon described differences in the scene between the day

of the homicide and the day of the experiment, including the fact that the jersey

barriers had been removed and lighting conditions and shadows were different.

Moreover, defense counsel elicited testimony from the photographer, Christopher

Mobley, that he had used different exposures and lighting settings for the

photographs, which could have affected how light or dark the images were. The

circumstances surrounding this demonstrative evidence make it more analogous

to the Finch case than to Hunter.

      We therefore conclude the trial court did not abuse its discretion in

permitting the State to present this demonstrative evidence.

C. Sufficiency of the Evidence

      Brewer contends there was insufficient evidence to support his conviction

for vehicular homicide. We reject his sufficiency challenge.




                                      - 16 -
No. 79442-6-I/17


       Due process of law requires that the State prove every element of a charged

crime beyond a reasonable doubt in order to obtain a criminal conviction. State v.

O’Hara, 167 Wn.2d 91, 105, 217 P.3d 756 (2009). Because the sufficiency of the

evidence is a question of constitutional law, we review this issue de novo. State

v. Rich, 184 Wn.2d 897, 903, 365 P.3d 746 (2016).

       To evaluate whether sufficient evidence supports a conviction, this court

views the evidence in the light most favorable to the State to determine if “any

rational trier of fact could have found the essential elements” of the charged crime

beyond a reasonable doubt. State v. Green, 94 Wn.2d 216, 221-22, 616 P.2d 628

(1980).   A defendant’s claim of insufficiency “admits the truth of the State’s

evidence and all inferences that reasonably can be drawn” from it. State v. Salinas,

119 Wn.2d 192, 201, 829 P.2d 1068 (1992). We consider circumstantial and direct

evidence equally reliable. State v. Delmarter, 94 Wn.2d 634, 638, 618 P.2d 99

(1980). We also defer to the jury’s evaluation of witness credibility, resolution of

testimony in conflict, and weight and persuasiveness of the evidence. State v.

Thomas, 150 Wn.2d 821, 874-75, 83 P.3d 970 (2004).

       Under RCW 46.61.520:

       (1) When the death of any person ensues within three years as a
       proximate result of injury proximately caused by the driving of any
       vehicle by any person, the driver is guilty of vehicular homicide if the
       driver was operating a motor vehicle:

       (a) While under the influence of intoxicating liquor or any drug . . . or
       (b) In a reckless manner; or
       (c) With disregard for the safety of others.




                                        - 17 -
No. 79442-6-I/18


       The State charged Brewer under subparagraph (1)(c), alleging he operated

his truck with disregard for the safety of others. Brewer challenges the sufficiency

of evidence demonstrating this element of the charged crime.

       The Washington Supreme Court defines “disregard for the safety of others”

as “an aggravated kind of negligence or carelessness, falling short of

recklessness” but with “a greater and more marked dereliction than ordinary

negligence.” State v. Eike, 72 Wn.2d 760, 765–66, 435 P.2d 680 (1967); accord

State v. Jacobsen, 78 Wn.2d 491, 498, 477 P.2d 1 (1970). Some evidence of a

defendant’s conscious disregard of a danger to others is necessary to support a

charge of vehicular homicide. State v. Lopez, 93 Wn. App. 619, 623, 970 P.2d

765 (1999). To “disregard” means to “treat without fitting respect or attention,” or

“to give no thought” to or “to pay no attention to.” WEBSTER’S THIRD NEW INT’L

DICTIONARY 655 (2002).

       Brewer argues that, absent some showing by the State of driving under the

influence or driving at an excessive speed, a jury could not conclude Brewer

consciously disregarded the safety of others. While Washington courts have

affirmed vehicular homicide convictions based on behaviors such as driving in the

wrong lane, driving erratically while intoxicated or at an excessive speed, and




                                       - 18 -
No. 79442-6-I/19


failing to heed weather conditions, 7 proof of intoxication or recklessness, 8

elements of the crime if charged under RCW 46.61.520(1)(a) or (b), is not required

for a charge under RCW 46.61.520(1)(c). The fact that Brewer’s driving could have

been worse has no bearing on whether sufficient evidence supports the jury’s

verdict.

        Brewer relies on Lopez to support his argument that ordinary negligence is

insufficient to support his conviction. While Brewer’s statement of the law is

correct, Lopez is factually distinct from this case. In that case, the trial court

dismissed a charge of vehicular homicide filed against a 14 year-old because the

only evidence the State alleged to support the charge was Lopez’s status as an

unlicensed driver. Lopez, 93 Wn. App. at 622. This court affirmed because there

was “no evidence that Ms. Lopez actually was an inexperienced driver or that she

participated in speeding, horseplay or driving under the influence of intoxicants. . .

. In short, a minor’s status as an unlicensed driver is not enough to establish

beyond reasonable doubt a disregard for the safety of others.” Id. at 623.




7
  See Eike, 72 Wn.2d at 766 (upholding conviction where defendant was driving at 45 to 50 miles
per hour on a dark, wet highway and crossed the center line to path of oncoming car); State v.
McNeal, 98 Wn. App. 585, 593, 991 P.2d 649 (1999), aff’d, 145 Wn.2d 352, 37 P.3d 352 (2002)
(explaining that “driving on the wrong side of the road . . . is itself sufficient evidence that at the
time of the accident, he was acting with ‘disregard for the safety of others.’”); State v. Miller, 60 Wn.
App. 767, 807 P.2d 893 (1991) (upholding a conviction where defendant was intoxicated and
driving on the wrong side of the road with a headlight out); State v. Knowles, 46 Wn. App. 426, 430-
31, 730 P.2d 738 (1986) (upholding conviction of defendant who took a blind curve at 22 miles per
hour over the posted speed limit, crossed the center line, and struck an oncoming car); State v.
Sanchez, 42 Wn. App. 225, 233, 711 P.2d 1029 (1987) (finding sufficient evidence where Sanchez
was driving late at night on icy roads, travelling “faster than the road conditions warranted” and
continued to accelerate up a hill despite his car “fishtailing”).
8
  RCW 9A.08.010(c) defines “recklessness” as knowing of and disregarding “a substantial risk that
a wrongful act may occur” and the disregard for this substantial risk is a “gross deviation from
conduct that a reasonable person would exercise in the same situation.”

                                                 - 19 -
No. 79442-6-I/20


       The jury was instructed here that “[o]rdinary negligence in operating a motor

vehicle does not render a person guilty of vehicular homicide.” Unlike Lopez, the

State presented evidence that Brewer drove in a manner that substantially

exceeded ordinary negligence. Brewer was so distracted that he failed to notice

traffic signals, drove over the fog line, drove across a three-foot-wide shoulder, and

drove his right front and rear wheels some 15 inches up a concrete jersey barrier.

       The evidence further demonstrates that Blaylock should have been visible

to Brewer. The accident occurred in mid-afternoon, shortly after 4 p.m. on a clear

and sunny day. Blaylock was brightly clad in a yellow jersey and was in front of

and traveling in the same direction as Brewer.        Detective Bacon opined that

Blaylock would have been in front of Brewer and visible for at least 29 seconds

leading up to impact. He further testified that, during this 29-second period, he

could not identify anything that should have obstructed Brewer’s view of Blaylock.

Likewise, none of the witnesses indicated that there was decreased visibility or any

reason Blaylock would have been difficult to spot. And Brewer admitted to the

officers that, despite needing corrective lenses, he chose not to wear his

prescription glasses when he was driving during the day.

       Finally, taken in the light most favorable to the State, the evidence suggests

Brewer was drowsy or sleep-deprived at the time of the accident. Brewer told

officers that he had been out the night before celebrating his birthday at the Tulalip

Casino. He stated he had returned home and went to sleep around 3:30 a.m. But

location data from his cell phone records showed he had stayed out all night long,




                                        - 20 -
No. 79442-6-I/21


did not return home until about 11 a.m. the day of the accident, and he remained

at home for only a couple of hours before leaving again.

       A reasonable jury could conclude from this evidence that Brewer was

driving with aggravated negligence or carelessness, and paying no attention to his

surroundings. This evidence was sufficient to demonstrate that Brewer acted with

disregard for the safety of others and to support his conviction for vehicular

homicide.

D. Sentencing

       Brewer contends the trial court erred in imposing a high-end sentence by

improperly relying on facts that he did not admit or acknowledge as true or facts

the State failed to prove. Ordinarily, a sentence within the standard range may not

be appealed. RCW 9.94A.585(1). But an appellant may challenge a sentence by

demonstrating the court failed to follow a specific procedure required by the

Sentencing Reform Act (SRA). State v. Mail, 121 Wn.2d 707, 712, 854 P.2d 1042

(1993). Under the real facts doctrine, the sentencing court “may rely on no more

information than is admitted by the plea agreement, or admitted, acknowledged,

or proved in a trial or at the time of sentencing.” RCW 9.94A.530(2).

       First, Brewer argues the court relied on the State’s allegations that Brewer

fled the scene of the accident, a charge the State failed to prove at trial. The record

does not support this contention. During the sentencing hearing, the court pointed

out that the prosecutor and victim’s family requested a high-end sentence because

Brewer had not stopped immediately at the scene of the accident. But there is no




                                        - 21 -
No. 79442-6-I/22


evidence that the court accepted these statements a true or relied on them in

imposing the sentence.

      Second, Brewer contends the court improperly relied on speculation that

Brewer drove under the influence of drugs, contrary to the testimony at trial. The

record does not support this argument either. Brewer affirmatively represented in

his sentencing memo that he had “struggled with opiate addiction–which led to

criminal convictions and instability.” His counsel told the court at the sentencing

hearing that Brewer was “someone who has struggled with addiction.” The State

pointed out that Brewer was eligible for a Drug Offender Sentencing Alterative

(DOSA), but it opposed such a sentence. The court acknowledged “I would be

remiss . . . if I didn’t mention the ability for a DOSA.” The court then discussed

family experiences with addiction but prefaced its comments by noting “I don’t

know what was going on in your system. And it may have nothing to do with this,

whatsoever.” The court recognized that “as I understand from the investigating

detective who testified there was no indication that drugs played a role in this

unnecessary death.”      Brewer did not object to any of these comments at

sentencing.

      The record clearly establishes that the most important factor influencing the

court’s sentencing decision was Brewer’s 2008 conviction for a hit-and-run fatality.

The court stated “this is not a low end sentence because this isn’t your first time.

It’s your second death.” Brewer did not dispute these facts. The court went on to

say “I have a duty to protect the community for as long as possible. So that there

can never be a third or any other type of accident.” We therefore reject his



                                       - 22 -
No. 79442-6-I/23


contention that the trial court violated the real facts doctrine in imposing a high-end

sentence.

E. Legal Financial Obligations

       Finally, Brewer argues the trial court erred when it found him to be not

indigent and ordered him to pay $472.50 in court costs under RCW 10.01.160 and

a $50 fine under RCW 46.64.055(1) without first inquiring into his ability to pay.

We agree and remand for the sentencing court to inquire into his indigency status

before imposing discretionary LFOs.

       We review de novo whether the trial court conducted an adequate inquiry

into the defendant’s ability to pay. State v. Ramirez, 191 Wn.2d 732, 740, 426

P.3d 714 (2018).

       Under RCW 10.01.160(3), the sentencing court must “make an

individualized inquiry into the defendant’s current and future ability to pay before

the court imposes LFOs.” State v. Blazina, 182 Wn.2d 827, 839, 344 P.3d 680

(2015). When conducting this inquiry, the court should consider the mandatory

factors established by Blazina, including the defendant’s incarceration and other

debts, or whether that defendant meets the standard for indigency under GR 34.

Ramirez, 191 Wn.2d at 750. “Trial courts must also consider other ‘important

factors’ relating to a defendant’s financial circumstances, including employment

history, income, assets and other financial resources, monthly living expenses, and

other debts.” Id.

       In Blazina, the Washington State Supreme court considered two

consolidated cases: State v. Blazina and State v. Paige-Colter. Blazina, 182



                                        - 23 -
No. 79442-6-I/24


Wn.2d at 830-31. In each of those cases, neither sentencing court considered the

defendant’s ability to pay before imposing the LFOs.          Id. at 831-32.    Each

defendant’s judgment and sentence included boilerplate language stating the court

had considered their ability to pay the imposed legal fees. Id. The Supreme Court

remanded the cases for new sentencing hearings and explained that the trial court

“must do more than sign a judgment and sentence with boilerplate language

stating that it engaged in the required inquiry.” Id. at 838-39.

       There is no evidence here that the trial court considered Brewer’s ability to

pay discretionary LFOs.      At sentencing, the court merely said “[y]ou will be

responsible for court costs” and the “$50 Title 46 fee.” Brewer’s judgment and

sentence contains boilerplate language saying the court “considered the

defendant’s present and likely future financial resources” and concluded “that the

defendant has the present or likely future ability to pay the financial obligations

imposed.” But the record demonstrates no discussion of Brewer’s employment

history, income, debt or other financial resources or any discussion of his ability to

pay.

       The State contends that the court knew Brewer had retained private counsel

to represent him and thus was aware Brewer was not indigent. It argues no inquiry

was needed under these circumstances. But our Supreme Court has been clear:

“RCW 10.01.160(3) requires the record to reflect that the sentencing judge make

an individualized inquiry” into the defendant’s ability to pay. Id. at 839. The court

cannot assume a defendant can pay without evaluating the mandatory Blazina

factors.   “If the trial court fails to conduct an individualized inquiry into the



                                        - 24 -
No. 79442-6-I/25


defendant’s financial circumstances, as RCW 10.01.160(3) requires, and

nonetheless imposes discretionary LFOs on the defendant, the trial court has per

se abused its discretionary power.” Ramirez, 191 Wn.2d at 741.

        In addition to the LFO determination, the sentencing court should also

evaluate what effect, if any, the Supreme Court’s decision in State v. Blake has on

Brewer’s offender score and what effect, if any, a modified offender score will have

on Brewer’s standard sentencing range.          In Blake, the Supreme Court held

Washington’s strict liability drug possession statute violated the state and federal

due process clauses because it criminalized unintentional, unknowing possession

of controlled substances. The trial court found Brewer’s offender score to be “6”

based on, in part, at least three prior drug possession convictions.

        We affirm Brewer’s conviction but remand for the sentencing court to make

an individualized inquiry into Brewer’s ability to pay discretionary LFOs and to

determine what effect, if any, the Supreme Court’s decision in Blake has in this

case.




WE CONCUR:




                                       - 25 -